Citation Nr: 1810175	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2016 the Veteran testified before the Board.  A transcript of that proceeding is of record.

These claims were previously before the Board in January 2017, at which time the Board remanded them for additional development.

As the Board is granting service connection for major depressive disorder, but finds that additional development is required regarding the issue of entitlement to service connection for an alternative acquired psychiatric disorder, these issues have been bifurcated as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and resolving all doubt in favor of the Veteran, evidence indicates that the hearing loss is a result of service or etiologically related to in-service acoustic trauma.

2. Resolving all doubt in the Veteran's favor, the evidence shows that major depressive disorder is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for major depressive disorder have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss
The Veteran contends that his hearing loss is due to exposure to excessive noise during his military service.  Specifically, the Veteran contends that he was exposed to excessive truck engine noise without adequate protection while working inside a motor pool in close proximity to large trucks, and while driving large trucks back and forth picking up supplies.  Alternately, the Veteran contends that his hearing loss is related to in-service exposure to loud weapon noise.  The Board observes that the Veteran, as a layperson, is competent to report events within the realm of personal experience.  As such, he is competent to state that he was exposed to noise in service.  Further, as the Veteran's statements are consistent with the circumstances of his service (his DD Form 214 shows that his primary specialty was main data specialist with a related civilian occupation of clerk; that he served in the Republic of Vietnam; and that he received a Rifle Expert Badge), the Board finds such statements are credible.  See also July 2008 Decision Review Officer Hearing Testimony and July 2016 Board Hearing Testimony.  Thus, the Board finds that the first criterion for service connection, an in-service injury, is satisfied.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a) (2017); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307 (2017); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Id. at 1338.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, as previously stated, the Board finds that the Veteran was exposed to excessive levels of noise based on his consistent statements regarding in-service noise exposure, including his testimony at the July 2008 Decision Review Officer hearing and the July 2016 Board hearing. 

The Board also finds that the Veteran presently has bilateral hearing loss.  The record confirms bilateral hearing loss of sufficient severity to qualify as a disability pursuant to 38 C.F.R. § 3.385 (2017).  See July 2017 VA Hearing Loss Examination.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to service. 

The Board finds that the Veteran's current bilateral hearing loss is related to service.  Specifically, the evidence of record includes an August 2008 VA examination report in which the examiner opined that was at least as likely as not that the Veteran may have incurred a high frequency hearing loss during service.  The examiner reasoned that a review of the Veteran's medical records showed a normal pure tone audiogram at enlistment; and the Veteran worked in restaurant management and had no further noise exposure.  The examiner further reasoned that the whispered voice separation hearing test in 1972 (which noted normal hearing for speech) does not adequately address the possibility that the Veteran may have incurred a high frequency hearing loss during service. 

The Board acknowledges that the evidence of record includes a July 2017 VA examination report and an October 2017 VA examination addendum opinion in which the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's hearing was judged to be normal and he denied any hearing loss at the time of separation from the military.  The examiner further reasoned that there was no evidence of hearing loss prior to 2008.  

However, the Board observes that the July 2017 and October 2017 VA examiner statement that there was no evidence of hearing loss prior to 2008 is inaccurate.  The evidence of record includes a VA treatment record which notes a diagnosis of mild, moderately severe sensorineural hearing loss in October 2007.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) ("An opinion based upon an inaccurate premise has no probative value.")  Therefore, the Board finds the July 2017 VA examiner opinion and the October 2017 examiner addendum opinion of little probative value.

By contrast, the Board affords greater weight to the August 2008 VA examiner because her conclusions were based on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service Connection for Major Depressive Disorder
The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder other than PTSD.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, such as, a nexus between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b); see also Layno v. Brown, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

At the outset, the Board notes that a current diagnosis of major depressive disorder is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in August 2017, during which the examiner confirmed that the Veteran has a current diagnosis of major depressive disorder.  See August 2017 VA examination report.  The Veteran's post-service treatment records also document diagnoses of depression, recurrent, and dysthymia.

The Veteran's STRs are negative for any complaints or treatment for major depressive disorder.  However, the Board finds that the Veteran did have an in-service event as shown by the in-service stressors used to support his PTSD diagnosis.  Thus, the remaining issue is nexus.  

In this regard, the evidence of record includes an August 2017 VA examination report in which the examiner opined that it is at least as likely as not that the Veteran's major depressive disorder had its onset during his military service.  The examiner reasoned that the reported/documented timeline for onset of symptoms was during his service in 1972.  

In sum, the Board finds that the most probative evidence shows that the Veteran has major depressive disorder related to service; thus, service connection for major depressive disorder is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for major depressive disorder is granted.


(CONTINUED ON NEXT PAGE)
REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD and major depressive disorder.

In January 2017, the Board remanded the Veteran's claim to obtain a VA examination opinion addressing whether the Veteran has any other psychiatric disorder other than PTSD related to service.  As a result, an August 2017 VA addendum opinion was associated with the claims file.   The August 2017 VA examiner opinion addressed the issue of whether the Veteran's diagnosed major depressive disorder was related to service.   However, the evidence of record includes additional psychiatric diagnoses which the August 2017 examiner did not address.  Specifically, a February 2013 VA treatment record documents a diagnosis of bipolar disorder and a December 2016 VA treatment note documents a diagnosis of mood disorder.  Therefore, an addendum opinion addressing these additional psychiatric diagnoses is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for a VA psychiatric examination to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, other than PTSD and major depressive disorder.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to mood disorder, and bipolar disorder.  For any diagnoses of record that cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the September 2007 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For any diagnosed acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, or within one year of his separation from service, or is otherwise related to service?  Please explain why or why not.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


